DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: in Fig 8, characters 320 and 520.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 4-6 are objected to because of the following informalities:  
Claim 1, line 13, the correct phrase is “wherein the second end”
Claim 1, line 15, the correct phrase is “over the bottom primary panel”
Claim 4, line 13, the correct phrase is “printed matter on both sides”
Claim 4, line 15 is missing a period at the end of the paragraph.
Claims 5 and 6 should depend from claim 4.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "said first flat panel and said third flat panel" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "said first, second, third, fourth and fifth panels" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 2009/0107934) in view of German Patent (DE 3029885 A1).
Regarding claim 1, Cooper discloses a sample display 12 comprising a plurality of connected panels that fold over one another, wherein the plurality of panels comprise: 
a top primary panel 100 (Fig 10-12); 
a bottom primary panel 102 having a plurality of layers of samples attached to an inner side (Fig 10); 
a secondary internal panel 104 (Fig 1, 11); 
and a first end panel connecting said top primary panel 100 to said bottom primary panel 102; and a second end panel connecting said bottom primary panel 102 to said secondary internal panel 104; wherein the second end panel accommodates a thickness of the plurality of layers of samples attached to the bottom primary panel 102 and thereby allows the secondary internal panel 104 to fold over the bottom primary panel 100 (Fig 10, 11, annotated Fig 12); and wherein the first end panel accommodates said thickness of the plurality of layers of samples attached to the bottom primary panel 102 and a thickness of the secondary internal panel 104 and thereby allows the top primary panel 100 to fold over said secondary internal panel 104 and substantially parallel to the bottom primary panel 100 (Fig 12).
Cooper does not disclose a top primary panel having printed matter on both an inner and an outer side, the bottom primary panel having printed matter on an outer side and the secondary internal panel having printed matter on both an inner and an outer side. However, the German patent discloses a sample display having a top primary panel 21 having printed matter on both an inner and an outer side, a secondary internal panel 23 having printed matter on both an inner and an outer side, (Fig 1, 2). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Cooper to have printed matter as taught by the German patent, in order to provide a sample display with all the information on a product range which a customer requires to make a selection.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
It would have been an obvious matter of design choice to modify the bottom primary panel to have printed matter on an outer side since such a modification would have involved a mere duplication of parts and would provide additional information to the customer.
Cooper does not disclose the sample display being a roofing sample display and the plurality of layers of samples attached to an inner side of the bottom primary panel being shingles attached with a hot-melt rubber pressure-sensitive adhesive and printed matter on an outer side. However, it would have been an obvious engineering design to have the sample display being a roofing sample display with a plurality of layers of shingle samples and printed matter according to the type of sample display and the amount of information provided to the customer.
It would have been obvious to one having ordinary skill in the art at the time of invention to use hot-melt rubber pressure-sensitive adhesive to attached the shingle samples, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and it would provide a quick, high strength bond. 

    PNG
    media_image1.png
    169
    282
    media_image1.png
    Greyscale

Regarding claim 2, Cooper modified by the German patent discloses as discussed in claim 1, but does not disclose said hot-melt rubber-based pressure-sensitive adhesive has a specific gravity between 0.95 - 1.05, 9 viscosity of 20,000 - 25,000 at 2750, a viscosity of 9,100 - 13,000 cps at 3000, a viscosity of 5,400 - 7,400 cps at 3250 and a viscosity of 3,600 - 5,100 cps at 3500. However, it would have been obvious to one having ordinary skill in the art at the time of invention to use hot-melt rubber pressure-sensitive adhesive having the claimed properties, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice according to the required characteristics of the adhesive.
Regarding claim 3, Cooper modified by the German patent discloses as discussed in claim 1, the German patent further discloses said samples are attached to only a portion of said inner side of said bottom primary panel 22 and any remainder of said inner side of said bottom primary panel 22 is covered with printed matter (Fig 1).
Regarding claim 4, Cooper discloses a sample display comprising: 
a flat base 12 having a length, width and thickness, wherein said length and width of said flat base are at least 100 times said thickness of said flat base, (Fig 10, 11) said flat base comprising: 
a first flat panel 100; a second flat panel having a first edge connected to an edge of said first flat panel (Fig 10, 11, annotated Fig 12); a third flat panel 102 having a first edge connected to a second edge of said second flat panel; a fourth flat panel having a first edge connected to a second edge of said third flat panel 102; and a fifth flat panel 104 having a first edge connected to a second edge of said fourth flat panel, said fifth flat panel 104 having samples on both sides (Fig 11); a plurality of layers of samples attached to an inner side of said third flat panel 102 (Fig 10, 11).
Cooper does not disclose the first flat panel having printed matter on both an inner and an outer side, the third flat panel having printed matter on an outer side and the fifth flat panel having printed matter on both sides. However, the German patent discloses a sample display having a first flat panel 21 having printed matter on both an inner and an outer side, a fifth flat panel 23 having printed matter on both an inner and an outer side, (Fig 1, 2). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Cooper to have printed matter as taught by the German patent, in order to provide a sample display with all the information on a product range which a customer requires to make a selection.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
It would have been an obvious matter of design choice to modify the third flat panel to have printed matter on an outer side since such a modification would have involved a mere duplication of parts and would provide additional information to the customer.
Cooper does not disclose the sample display being a roofing sample display and the plurality of layers of samples attached to an inner side of the third flat panel being shingles attached with a hot-melt rubber pressure-sensitive adhesive and printed matter on an outer side. However, it would have been an obvious engineering design to have the sample display being a roofing sample display with a plurality of layers of shingle samples and printed matter according to the type of sample display and the amount of information provided to the customer.
It would have been obvious to one having ordinary skill in the art at the time of invention to use hot-melt rubber pressure-sensitive adhesive to attached the shingle samples, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and it would provide a quick, high strength bond. 

    PNG
    media_image2.png
    169
    285
    media_image2.png
    Greyscale

Regarding claim 5, Cooper discloses said first flat panel 100 and said third flat panel 102 are of the same size and shape (Fig 10, 11).
Regarding claim 6, Cooper discloses said first, second, third, fourth and fifth panels are formed by a plurality of transverse folds across said flat base (Fig 10-12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
12/03/2022